Title: From Thomas Jefferson to Martha Jefferson Carr, 7 November 1790
From: Jefferson, Thomas
To: Carr, Martha Jefferson



Dear Sister
Monticello Nov. 7. 1790.

That you may have no uneasiness from what you will hear from Peter, I will mention to you that a worthless fellow, named Rind, wrote a libel on the inhabitants of Charlottesville and neighborhood, which P. Carr and G. Jefferson were imprudent enough to suffer him to communicate to them. Rind then pasted it up in Charlottesville, and from expressions of his, the suspicions were directed on all three. Peter has I believe satisfied every body that he was innocent, and has taken proper notice of the much more scurrilous peice written against the three. The matter is over as to him. But not as to G. Jefferson. He leaves the neighborhood therefore, and I wish him to be boarded in yours, that he may be convenient to the books he is to read. If you and the boys can find a good place for him I will be obliged to you. Let it be at a reasonable rate, distant from public places, and rather distant from you: for if the account my neighbors give of him be true, the less he is with your family the safer their reputations will be. Therefore the sooner he is placed elsewhere, the better. Do not let it be delayed. I know nothing of him myself, but feel myself bound to convey to you the opinions of those who do know him. Mr. Lewis will pay his board regularly once a year.
Doctr. Walker’s account against Mr. Carr will be about £30. principal. The interest may run it up to £50. As soon as Peter gets it settled, Mr. Lewis will pay it, as well as any other pressing calls you may have; for I shall still owe the estate. How does your consumption? Adieu my dear sister Yours affectionately,

Th: Jefferson

